Citation Nr: 1706170	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a breast disorder, including breast cancer, to include as secondary to fibrocystic changes of the breast.

2.  Entitlement to service connection for a bilateral lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1983 to January 1986.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing before a hearing officer at the Phoenix RO in July 2009.  The Veteran also testified at a hearing before the Board in March 2014.  The transcripts of both hearings are associated with the claims file.  

This case was previously before the Board in August 2014 and March 2016, when it was remanded for additional development.  

The issue of entitlement to service connection for chronic fatigue syndrome  has been raised by the record in an April 9, 2007 claim but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain VA medical center (VAMC) records and additional VA medical opinions.  In a March 2014 statement, the Veteran reported that a left breast cyst was treated twice at the Phoenix VAMC prior to November 2001.  This is not reflected in the records currently associated with the file, however, because the claims file contains only intermittent records from the period prior to August 7, 2002.  These records must be associated with the claims file on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, a VA medical opinion must be obtained to address the Veteran's breast disorder claim.  The May 2016 VA opinion provider noted that the breast lump reported in service resolved and did not recur prior to separation.  The Veteran testified at the March 2014 hearing and wrote in a March 2014 statement that the lump continued to recur in service, however.  Furthermore, the May 2016 VA opinion did not address specific medical literature - cited as NCBI 2-14 in an August 2015 VA opinion - as requested in the March 2016 Remand.  It also did not provide an adequate rationale regarding aggravation by the Veteran's service-connected fibrocystic changes of the breast.  An additional opinion is therefore required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, a VA medical opinion must be obtained to address the Veteran's bilateral lung condition claim.  The May 2016 opinion failed to provide sufficient rationale for its findings that the right lower lobe granuloma and adjacent scarring were unrelated to service, noting clear chest x-rays and the passage of time between separation and the 2005 discovery of the granuloma without explaining their significance.  Similarly, the opinion provider states that past diagnoses of airway disease and emphysema were in error because they were not corroborated by recent CT scans and pulmonary function tests without explaining the relevance of current diagnoses on the existence of these conditions in the past.  Thus, an additional opinion is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional evidence in support of his claim.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the AOJ must associate with the electronic claims file all  records from the Phoenix VAMC for the period prior to August 7, 2002. 

All efforts to procure the records must be documented in the claims file.  

2.  Forward the claims file to a VA clinician with the appropriate expertise to provide an opinion answering the following questions regarding the Veteran's breast disorder:

a)  Is it at least as likely as not (at least a 50 percent probability) that the Veteran's breast cancer is related to service?   

The opinion should take into account the Veteran's report that her condition recurred during active duty after the November 1983 treatment note.

b)  Is it at least as likely as not (at least a 50 percent probability) that the Veteran's breast cancer is caused by her service-connected fibrocystic changes of the breast?

Provide an explanation for all conclusions reached.  As part of the explanation, the clinician should address the medical literature (NCBI 2-14) cited in the August 2015 VA opinion.

c)  Is it at least as likely as not (at least a 50 percent probability) that the Veteran's breast cancer is aggravated (chronically worsened) by her service-connected fibrocystic changes of the breast?

Provide an explanation for all conclusions reached.  As part of the explanation, the clinician should address the medical literature (NCBI 2-14) cited in the August 2015 VA opinion.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Forward the claims file to a VA clinician with the appropriate expertise to provide an opinion addressing the following directives related to the Veteran's lung disorder:

a)  List all lung disorders present, to include "nodular densities [that] could be postgranulomatous in part" (February 1986 chest x-ray); right lower lobe granuloma and adjacent scarring; emphysema; airways disease; and "small nodular opacity projected over the left lateral midlung over the anterior left 4th rib" (August 2015 chest x-ray).

b)  Are any lung disorders identified at least as likely as not (at least a 50 percent probability) caused by or related to service?  

Provide an explanation for all conclusions reached.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician determines that an examination is necessary to provide an opinion, such should be accomplished.

4.  Readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






